Building a Global Climate Change Alliance (short presentation)
The next item is a brief presentation of the report by Mr Wijkman, on behalf of the Committee on Development, on building a Global Climate Change Alliance between the European Union and poor developing countries most vulnerable to climate change
rapporteur. - Mr President, this report is a response to the Global Climate Change Alliance, which was launched by the European Commission towards the end of last year. Basically, the Global Climate Change Alliance is a very good initiative. It is, first and foremost, a recognition that low-income countries will be seriously at risk because of climate change.
It is an irony that, only eight years ago, the Millennium Development Goals were agreed upon in New York. There was hardly any mention of climate change, yet it was obvious - already then - that many low-income countries would suffer badly from the adverse effects of climate change.
The way we are organised, however, in national organisations, in governments etc. - climate change on its track, development cooperation on another track - was already a real impediment or hindrance towards fully recognising the threat of climate change to development and poverty reduction.
The challenge is, of course, great. In order to assist low-income countries in adaptation and risk reduction and in mitigation efforts, and to look for synergies between the two, there must be a special focus on deforestation and then, finally and most importantly, implementing all these concerns in the context of development planning and poverty reduction.
It is crucial that we do not end up with a series of stand-alone adaptation projects. Rather, we have to mainstream adaptation and risk reduction into development cooperation.
The big question when we discussed this in the Committee on Development was how to finance this. The Commission proposal entails only EUR 60 million. It is a drop in the ocean. Nobody knows how much adaptation risk reduction will cost; nobody knows what technological cooperation will cost in terms of mitigation. The World Bank, Oxfam, UNDP and others have come up with estimates ranging between USD 10 billion and, I would say, USD 100 billion yearly. Some measures need not cost more: if you do development planning and poverty reduction strategies taking into account the adverse effects of climate change at the beginning, you may not end up with increased costs. But in many areas we know that there will be additional costs. Farming practices, risk reduction for extreme weather events, sea level rise, health measures: you name it.
The question is: where will the extra or additional funding come from? In the report we make a few suggestions. One of them, quite naturally, is to use some of the revenue from the expected auctioning of emission permits in the future. It is very important to somehow earmark funding for developing countries in this context.
Another suggestion is that Member States should support the Commission initiative and not embark on their own initiatives. This is a new area, where it makes sense to pool resources.
Finally, all that we do in this area must be seen in the context of next year's climate negotiations in Copenhagen. Proactive action from Annex 1 countries - in particular the EU - in this field is crucial for a global deal to be struck.
The Development report deals with the issues mentioned - and many others - in the spirit of supporting the European Commission initiative and with the primary aim of strengthening it, both in terms of substance and finance.
Member of the Commission. - Mr President, I welcome Mr Wijkman's report and thank him for his continuing support for the Global Climate Change Alliance. Overall we believe that the report highlights the right issues and identifies the key challenges the international community currently faces in providing support to climate change mitigation and adaptation in developing countries. We appreciate, in particular, the report's proposals, firstly to develop the Global Climate Change Alliance into a clearing house for Member State initiatives. We agree that current efforts to assist developing countries in this important area are fragmented and not well coordinated, and do not correspond to the Paris principles on aid effectiveness, to which all EU Member States have signed up.
Secondly, the proposal to set a long-term financing goal for the GCCA. It is pivotal, however, that EU Member States fully align themselves to this initiative and make increased ODA commitments and innovative sources of financing available for the GCCA. The financing goal set by the European Commission alone would be meaningless.
Finally, the proposal to spend part of the expected revenues from auctioning emission rights within the EU emissions trading scheme on funding for the GCCA and other climate change measures in developing countries. We need - particularly in the current context - continued European Parliament support in the realisation of these proposals, in particular through engagement with decision-makers at Member State level.
The report highlights a number of points for further clarification by the Commission, who would respond, in particular, on the distinct added value of the GCCA. Overall the GCCA is intended as a key component of the European Union's climate change policy. Traditionally, this policy has been focused on mitigation inside and outside the Union. The Green Paper/White Paper process now deals primarily with adaptation inside the Union. The GCCA represents the external dimension of our adaptation efforts. Besides, it is important to underline the fact that the international community needs to arrive at the conclusion of a global climate change agreement at Copenhagen in December 2009, so as to avoid a gap between the Kyoto Protocol and the follow-up agreement. Developing countries will only enter such an agreement if adaptation is specifically considered. The European Union must also assume its leadership role in this context, and the GCCA is a vehicle to demonstrate our commitment.
Mr Wijkman's report could have made stronger reference to this political imperative. Furthermore, the European Union is the largest provider of development assistance. Climate change, clearly, is a threat to development. The GCCA aims at placing climate change adaptation firmly within EU development policy.
Finally, the GCCA would like to employ different means in developing climate-related assistance, away from project funding and towards programme-based approaches. We believe that resilience to climate change can only be built effectively in this way. The Commission has already entered into the initial implementation stage of the Global Climate Change Alliance. In doing so, it is paying due attention to the report's proposals, in particular as regards close involvement of partner country representatives and close coordination with other, related bi- and multiannual, multilateral initiatives.
Finally, the Commission recognises the need for better mainstreaming of climate change into its own aid programmes, in close coordination with the partner countries and development partners at country level. Ongoing work at the OECD on the development of guidelines for mainstreaming adaptation into development cooperation will assist us in these efforts.
That concludes the item.
The vote will take place on Tuesday.
Written statements (Rule 142)
in writing. - (RO) This initiative is justified in the context of the responsibilities assumed by the European Union towards developing countries and by the fact that the European Union is the world's largest donor of humanitarian aid.
In this respect, it is important for us to avoid duplication of initiatives involving developing countries that we have launched at Community or Member State level.
I believe that it is vital for concern about climate change not to be a one-off commitment, but for us to take into account the importance of preventive action in all the measures adopted by the EU, especially those linked to development aid.
Last but not least, I think that preventive action must be made a priority, more so than actions linked to humanitarian crises, bearing in mind that the costs of reconstruction are much higher in the wake of disasters.
The European Union needs to show not only solidarity but also responsibility towards other regions in the world, which makes the Global Climate Change Alliance an important step in this direction.
in writing. - (FR) The Global Climate Change Alliance must become an effective instrument enabling the poorest countries to adapt to the consequences of climate change, of which they are the prime victims.
Through the Socialist Group in the European Parliament's amendments tabled in committee, it has been possible to improve on the excellent work done by the rapporteur.
With regard to the funding of the Alliance, the PSE joins with the rapporteur in deploring the low level of the annual amount laid down by the European Commission.
We also deplore the quasi-systematic recourse to the EDF to fund new initiatives such as the Alliance. This use ought to be strictly controlled, to ensure that it actually does finance development actions, and that it is restricted to the first year of the Alliance's operation. The Commission must therefore abide by its undertaking to find additional funds for the Alliance.
The PSE has also voiced its support for the establishment of a close link between climate change and the current food crisis. The Alliance should put forward concrete initiatives on this front, such as the creation of green belts around towns in the global South in order to promote food-producing agriculture.
Finally, we have called for environmental, social and economic criteria to be drawn up relating to the production of biofuels, and for food security to be guaranteed before agriculture for export is promoted.